Matter of Bryan v Castro (2020 NY Slip Op 05860)





Matter of Bryan v Castro


2020 NY Slip Op 05860


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Acosta, P.J., Mazzarelli, Moulton, González, JJ. 


Index No. 500107/07 Appeal No. 12119-12119A Case No. 2019-04720(1) 

[*1]In re Richard Bryan, Petitioner-Respondent,
vJose Castro, etc., Objectant-Appellant.


Law Office of Sheldon H. Gopstein, New York (Sheldon H. Gopstein of counsel), for appellant.
Phillips Nizer LLP, New York (Elizabeth A. Adinolfi of counsel), for respondent.

Order, Supreme Court, New York County (Tanya R. Kennedy, J.), entered April 19, 2019, which denied objectant's motion to reject the Special Referee's report, surcharge petitioner guardian, and declare a certain lease addendum null and void, and order, same court and Justice, entered May 14, 2019, which, inter alia, granted the petition of petitioner guardian and confirmed his final accounting, unanimously affirmed, without costs.
While objectant raised valid questions about the leases entered into by guardian on the incapacitated person's behalf, objectant failed to adduce evidence to support allegations that the transactions were detrimental to the incapacitated person. Given the unrebutted explanations of the transactions by guardian and the other witness at the hearing, it was not an abuse of discretion for the court to confirm the report (cf. Borenstein v Rochel Props.,  216 AD2d 34 [1st Dept 1995] [court has discretion to reject report not supported by the record]). Given the findings therein, denial of objectant's motion and the grant of the petition logically followed.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020